         ■ 'r




                                              States!               Court
                         Jfor           ^ontliem Biotrict ot <(leorsta
                                        Bntnobdiclt BttitOion

                PAUL THORPE,

                          Petitioner,                       CIVIL ACTION NO.: 2:19-cv-23




                WARDEN EDGE,

                          Respondent.




                                               ORDER


                    After an independent and de novo review of the entire

                record, the Court concurs with the Magistrate Judge's Report and

                Recommendation.    Dkt. No. 10.   Petitioner Paul Thorpe ("'Thorpe")

                did not file Objections to this Report and Recommendation.

                     Accordingly, the Court ADOPTS the Magistrate Judge's Report

                and Recommendation, GRANTS Respondent's Motion to Dismiss,

                DISMISSES without prejudice Thorpe's Petition as premature and

                for failure to exhaust his administrative remedies, and DIRECTS

                the Clerk of Court to CLOSE this case and enter the appropriate




AO 72A
(Rev. 8/82)
              judgment of dismissal.   Additionally, the Court DENIES Thorpe in

              forma pauperis status on appeal.

                   SO ORDERED, this            day of /                 , 2019.




                                        HON.              WOOD, JUDGE
                                        UNITEDySTATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
